
                          IPVOICE COMMUNICATIONS, INC.
                                 PROMISSORY NOTE



         $3,000,000                                             June 19, 2002



IPVOICE COMMUNICATIONS, INC., a Nevada corporation ("Purchaser"), for value
received, hereby promises to pay to VERGETECH, INC., a Texas corporation
("Seller"), the Sum of Three Million Dollars and No/100 ($3,000,000.00) as
hereinafter provided. The Sum shall be payable as follows:

1. The Sum shall be payable only if the transactions under the Asset Purchase
Agreement dated June 19, 2002 between the parties hereto ("Agreement") are
closed successfully; otherwise, this Note is null and void.

2. The Sum shall be payable only in Purchaser's shares of common stock ("Payable
Shares").

3. Seller at its sole option may demand to be paid the Payable Shares as soon as
reasonably practicable after the occurrence of any of the following:

        a.   The passage of eighteen months after the date of  closing  of the
             transactions under the  Agreement("Closing").

        b.   The market capitalization of Purchaser's issued and  outstanding
             shares of common stock (the number of issued and outstanding common
             shares times the closing bid price) has reached at least $6,000,000
             for a period of thirty consecutive trading days.

        c.   Purchaser receives an investment on a cumulative basis in the
             amount of $500,000 or greater  subsequent to the Closing.

4. Payable Shares shall be calculated as 50% of the issued and outstanding
common shares on a fully diluted basis immediately after the conversion, less
common shares issued to Seller and share transactions for the benefit of Seller
prior to conversion. Example:

Assume conversion occurs on the date of Closing (the following numbers are best
estimates and assumptions):

        a.   42,386,310 shares are outstanding.
        b.   No common shares have issued to Seller and no share  transactions
             or the benefit of Seller have occurred prior to conversion.
        c.   All warrants and options have been exercised, have expired or have
             an exercise  price that  precludes  their exercise.
        d.   The Series B Holders/Lenders on the Note of May 31, 2001 are
             entitled  to 30% of the  issued  and outstanding  shares on a fully
             diluted basis  immediately  after their  conversion  less common
             shares issued to them and share transactions for their benefit
             prior to conversion.
        e.   5,245,286 common shares have issued to the Series B  Holders/Lenders
             and no share  transactions for their benefit have occurred prior to
             conversion.
        f.   Purchaser shall issue to Seller  102,136,638  Note conversion
             shares,  representing 50% of the issued and outstanding shares
             after the conversions.
        g.   Purchaser shall issue to the Series B Holders/Lenders 56,036,697
             Series B/Note conversion  shares representing 30% of the issued and
             outstanding  shares  including shares  issued  prior to conversion.

5. If Payable Shares are changed into the same or a different number of shares
of any class or classes of stock, whether by capital reorganization,
reclassification, stock split, stock dividend or similar event, Purchaser shall
issue the kind and amount of shares of stock and other securities and property
receivable upon such capital reorganization, reclassification or other change
that Seller would have received had this Note been paid immediately prior to
such capital reorganization, reclassification or other change.

6. Purchaser shall, in the event of a capital reorganization of the common stock
(other than a subdivision, combination, reclassification or exchange of shares
provided for above), a merger or consolidation of Purchaser with or into another
Purchaser, or the sale of all or substantially all of Purchaser's properties,
stock and/or assets (collectively "Reorganization"), make provision for Seller
to receive as Payable Shares the number of shares of common stock or other
securities or other property of Purchaser or the successor entity resulting from
such Reorganization, to which Seller would have been entitled had Purchaser paid
this Note immediately prior to the Reorganization.

7. Purchaser shall take all actions necessary to ensure the availability of
Payable Shares at the time that their payment is required.

8. Upon receipt of certificates representing the Payable Shares, Seller
immediately shall surrender this Note to Purchaser, which shall then be
cancelled.

9. Purchaser shall not issue fractional shares upon payment of this Note;
rather, Payable Shares shall be rounded to the nearest whole share.

10. Purchaser shall provide to Seller contemporaneously with the payment of the
Payable Shares an agreement providing registration rights to the Seller.

11. Interest shall be at the rate of 3% per annum and shall be due and payable
in either cash or shares of Purchaser's common stock, at Seller's option, at the
time of payment of the principal amount of this Note.

12. Purchaser shall grant to Seller a security interest in all the assets that
are transferred to it under the Agreement and in all cash and non-cash proceeds
from a disposition of same.

13. Seller represents and warrants as follows:

        a.   Seller understands  that  Purchaser is providing this Note and the
             Payable Shares in reliance on specific exemptions from the
             registration  requirements of federal and state securities laws and
             that Purchaser is relying upon the truth and accuracy of, and the
             Seller's compliance with, its representations, warranties and
             agreements in order to determine the  availability  of such
             exemptions and the eligibility  of Seller to acquire the same.

        b.   Seller is either an "Accredited Investor" as defined in Federal
             Regulation  230.501(a)  or has such  knowledge and  experience in
             financial and business  matters that it is capable of evaluating
             the merits and risks and has the capacity to protect its interests
             in connection with these transactions.  Seller is aware that it may
             be required to bear and is able to bear the economic risk of these
             transactions for an indefinite  period of time and its financial
             condition allows it to bear such economic risk and the risk of loss
             on the entire amount of this Note.

        c.   Seller will  receive this Note and the Payable  Shares  solely for
             its own account and not for the account of another.  Seller has no
             intention to and will not  distribute  them in violation of any
             securities law or regulation and one else has any interest in or
             right to acquire them.

        d.   Seller  has  received  and  understood  Seller's  information  that
             has been provided to it in Seller's evaluation of the Agreement and
             accompanying documents including this Note and has been afforded the
             opportunity to ask questions, receive  answers and receive
             additional information  from Purchaser as necessary to verify the
             accuracy of information it provided concerning  Purchaser,  the
             Agreement,  this Note and the  Payable  Shares and has investigated
             these matters as necessary or desirable and has understood all such
             information and documents.

        e.   Seller fully understands that this Note and the Payable Shares are
             not freely  transferable  and are subject to resale  restrictions
             because  they are not  registered  with any federal or state
             securities agency.

        f.   Seller understands that until the Payable Shares are registered
             under federal and state securities laws, their stock certificates
             will contain a restrictive legend similar to the following:

                  THE SECURITIES  REPRESENTED  HEREBY HAVE NOT BEEN REGISTERED
                  UNDER THE SECURITIES ACT OF 1933, AS AMENDED  (THE "ACT"),  OR
                  APPLICABLE STATE SECURITIES LAWS  (COLLECTIVELY,  THE "LAWS").
                  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
                  BE OFFERED FOR SALE, SOLD,  TRANSFERRED OR ASSIGNED IN THE
                  ABSENCE OF EITHER (1) AN EFFECTIVE  REGISTRATION  STATEMENT
                  FOR THE SECURITIES  UNDER THE LAWS, OR (2) AN OPINION OF
                  COUNSEL PROVIDED TO THE ISSUER IN FORM,  SUBSTANCE AND SCOPE
                  REASONABLY  ACCEPTABLE TO THE ISSUER TO THE EFFECT THAT
                  REGISTRATION  IS NOT REQUIRED  UNDER THE LAW DUE TO AN
                  AVAILABLE  EXCEPTION TO OR EXEMPTION FROM THE REGISTRATION
                  REQUIREMENTS OF THE LAWS.

14. This Note shall be binding upon Purchaser, its successors and permitted
assigns, and shall inure to the benefit of Seller, its successors and permitted
assigns.

15. Nevada law governs this Note without regard to conflict of laws principles.

16. Notices to be given hereunder shall be delivered in accordance with the
notice provision in the Agreement.


IPVOICE COMMUNICATIONS, INC.

By: ____________________________________________

Barbara S. Will, President


